Citation Nr: 0334125	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1968.  His DD Form 214 reflects that the veteran 
served in the Republic of Vietnam during the Vietnam Era and 
indicates his decorations and medals included a Combat 
Infantry Badge, Purple Heart, Vietnam Service Medal, and 
Vietnam Campaign Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran voiced disagreement 
with this determination and subsequently perfected his 
appeal.  In June 2001, the Board issued a decision in this 
matter.  The veteran appealed the Board decision, and, in 
November 2001, the Secretary of Veterans Affairs submitted a 
Joint Motion to Vacate and Remand and for a Suspension of 
Proceedings (joint motion).  The United States Court of 
Appeals for Veterans Claims (Court) granted the joint motion 
that same month; the June 2001 Board decision is therefore 
vacated to the extent dealing with the veteran's claim of 
entitlement to an increased rating for PTSD.


REMAND

In August 2002 and February 2003 the Board ordered additional 
development of evidence.  In January 2003 the veteran was 
afforded a VA PTSD examination.  In March 2003 a 
clarification opinion was obtained.  The United States Court 
of Appeals for the Federal Circuit has recently invalidated 
the regulations that empowered the Board to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  While the August 2003 informal 
hearing presentation reflects that the veteran's 
representative indicated that RO review of the additional 
evidence was not waived, the veteran submitted 
correspondence, received in October 2003, in which he waived 
RO review of the additional evidence.  As such, the Board 
could review the additional evidence.

But, VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the instant case, the veteran has not 
been so notified.  Accordingly, a remand is necessary in the 
instant case for compliance with the provisions of the VCAA.  
See 38 C.F.R. § 19.9 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent for his increased rating 
claim.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should then readjudicate the 
veteran's increased rating claim in light 
of the actions taken and all evidence 
received since the August 2000 
Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
August 2000, to include a summary of the 
evidence, including the January 2003 and 
March 2003 VA PTSD examination reports, 
and discussion of all pertinent 
regulations, including 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



